Citation Nr: 1452882	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.

Although the Veteran filed a formal claim for service connection for PTSD in January 2009, at that time, his representative also submitted a document indicating his claim was for service connection for PTSD, depression, and anxiety.  Thereafter, in a June 2009 rating decision, the RO denied the claims for service connection for depression and anxiety, and deferred the claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) with a July 2009 rating decision which denied service connection for PTSD, specifically disagreeing with the denial of benefits for PTSD, a statement of the case was issued, and he perfected the appeal regarding PTSD by filing a substantive appeal in January 2011.  The Veteran did not, however, file an NOD with the June 2009 rating decision regarding depression and anxiety, and that decision became final.  

In January 2011, the Veteran's representative indicated that the Veteran amended his claim to include a mental health condition, not otherwise specified, but not limited to depression, anxiety, and PTSD, noting that the Veteran feared for his safety and his life, and that of others, while serving on active duty.  By rating decision dated in March 2011, the RO denied service connection for a mental health condition, not otherwise specified, and found that new and material evidence had not been submitted to reopen the claims for service connection for depression and anxiety.  Thereafter, in September 2011, the Veteran's representative filed a request to reopen the claims for service connection for a mental health condition, to include anxiety and depression.  In February 2012, a rating decision was issued in which the RO found that new and material evidence had not been submitted to reopen the claims for service connection for depression and for anxiety.  There is no indication that the Veteran appealed that rating decision (or the prior one in March 2011), thus those issues are not before the Board at this time.  

Although the Veteran's representative has attempted to clarify that the Veteran is seeking service connection for a psychiatric disorder, to include PTSD, depression, and/or anxiety, in light of the procedural history as set out above, the only issue before the Board at this time is entitlement to service connection for PTSD.  Because the factual basis of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The U.S. Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs is limited to claims to reopen.  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  The Veteran's PTSD claim is appropriately viewed as a separate claim. 


FINDINGS OF FACT

1. The record shows that the Veteran served in an artillery unit in the Republic of Vietnam and that his battalion's base camp, Xuan Loc, received mortar rounds and small arms fire on several occasions during the Veteran's active service.

2. The preponderance of the evidence of record shows that the Veteran does not have a current/valid diagnosis of PTSD, under the criteria set forth in DSM-IV, at any time during the course of the appeal.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In the letter dated in February 2009, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice; thus the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent VA examinations in October 2010 and October 2011, both of which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that on a report of medical history completed by the Veteran in September 1963, in conjunction with his enlistment examination, it was noted that he had trouble sleeping and nervous trouble, but such was not considered medically significant.  On a report of medical history completed in March 1966, the Veteran reported trouble sleeping.  A report of medical examination in March 1966, showed that the Veteran's psychiatric clinical evaluation was essentially normal.  On the report of medical history completed in August 1966, in conjunction with his separation examination, the Veteran responded "yes" to having or having had frequent trouble sleeping and nervous trouble of any sort, but both items were found to be of no medical significance by the examiner, and the related report of medical examination in August 1966, showed that the Veteran's psychiatric clinical evaluation was essentially normal.  

Service personnel records show that the Veteran served in the Republic of Vietnam, as a mechanic, from May 1966 to August 1966, and that he was assigned to "Hq Btry, 2d Bn, 35th Arty" during this time.  

VA treatment records showed that in April 2006, the Veteran had a negative PTSD screen.  In November 2008, a mental health note indicated that the Veteran had symptoms of PTSD that were mild in nature.  

Treatment records from the Vet Center showed that the Veteran was seen for initial intake by an LPC (licensed professional counselor) in August 2008, and it was noted that he was in combat in Vietnam and had PTSD symptoms.  It was also noted that he suffered from disrupted sleep patterns, anxiety, and depression.  On the military history portion of the intake form, it was noted that the Veteran reported being involved in firefights in the DMZ, going on ten missions into enemy territory, being a sniper, being injured during a hand-to-hand combat fight, finding a unit of Americans dead, who had not returned from a mission after three days, and having his base hit three times.  It was noted that he had suffered from PTSD issues for years after the war and still had PTSD issues but had learned over the years to maintain a life.  His symptoms were listed as "sub PTSD", family, and anxiety, and he was to have a PTSD assessment through VA.  The Veteran continued to receive treatment at the Vet Center for PTSD symptoms, and an assessment of "PTSD" was noted in December 2008 and July 2009.  

Received from the JSRRC (US Army and Joint Records Research Center) in July 2009 was a response in which the JSRRC indicated that they had reviewed the Annual Historical Supplement for 1966 submitted by the 2nd Howitzer Battalion, 35th Artillery, which contained an in depth and detailed chronology for the year, but could not find any incident as described the Veteran.  It was also noted that the Veteran's battalion's base camp was Xuan Loc, which received incoming mortar rounds, small arms fire, and grenade fire, on several occasions, from July 1966 through December 1966.  

VA treatment records showed that in September 2010, the Veteran was seen by a psychiatrist who indicated that from evaluation that day and review of past notes, it appeared that the Veteran may have suffered from PTSD in the past, but did not meet the criteria for PTSD at that time.  The Axis I diagnosis was listed as history of adjustment disorder (not current) and possible history of PTSD (not current).  

On a VA examination in October 2010, the Veteran reported he had PTSD symptoms since his discharge from service.  The examiner noted, however, that the Veteran did not currently demonstrate significant psychiatric impairment.  The examiner indicated that it was likely that the Veteran had PTSD at some time in the past, but did not currently meet the criteria.  The examiner opined that because the Veteran did have some residual PTSD signs and symptoms, that the Veteran had PTSD in remission, and that his PTSD had been in remission during the past year.  The examiner also noted that the Veteran did not have clinically significant distress nor did he have impairment in social or occupational functioning due to PTSD.  The examiner indicated agreement with the psychiatrist who saw the Veteran in September 2010 that the Veteran may have had PTSD in the past due to his military experiences.  Finally, the examiner concluded that the stressor events the Veteran claimed to have experienced in Vietnam meet the DSM-IV stressor criteria, and that his residual PTSD symptoms were linked to the identified stressor events he experienced in Vietnam.  The Axis I diagnosis was listed as PTSD in remission.

VA treatment records showed that in March 2011, the Veteran was seen in psychiatry, but was unclear why he was there.  It was noted that he had been referred by the Vet Center, which wanted a second opinion after a VA doctor in September 2010 did not feel the Veteran had PTSD.  The VA psychiatrist noted that the Veteran was in combat in Vietnam, but, upon careful questioning, did not appear to meet the criteria for PTSD at that time.  It was noted that the Veteran had no complaints, and denied having problems or symptoms of depression, anxiety, manic, or psychosis.  He denied problems with nightmares and flashbacks, and reported he had not had a flashback in 15 years.  The Axis I diagnosis was history of adjustment disorder (not current), history of possible PTSD symptoms, mild, many years ago, but not enough criteria to diagnose him with PTSD at this time, as he was essentially asymptomatic.  

On a VA examination in October 2011, the examiner concluded that the Veteran was performing at a high level with no evidence of a diagnosable mental condition.  It was noted that the Veteran had appropriate anxiety about his heart condition.  The examiner also noted that while the Veteran had anxiety related to his heart condition, it had not been aggravated beyond the natural progression, and that his minimal symptoms of anxiety did not constitute a diagnosable condition or a significant impairment.  The examiner also noted that the Veteran's current complaints were different from and greater than his baseline mental health condition, that they were different in that they pertain to anxiety about his medical condition rather than relating to combat events in Vietnam, and that he had no complaints of depression and anxiety symptoms were appropriate and mild.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110  1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  Further, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the claim of service connection was received, even if the disability is currently in remission, later resolves, or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends he has PTSD as a result of combat experiences in Vietnam.  He has reported several stressors, on VA examinations and in statements submitted with his claim, including being involved in firefights in the DMZ, going on ten missions into enemy territory, being a sniper, being injured during a hand-to-hand combat fight, finding a unit of Americans dead, who had not returned from a mission, and having his base hit three times.  He specifically described an incident in August 1966, when his battalion was assigned to search for a platoon of soldiers who were overdue, and they found the soldiers dead and mutilated.  

Review of the Veteran's service personnel records reveals that he served in the Republic of Vietnam, as a mechanic, from May 1966 to August 1966, and was assigned to an artillery unit.  Further, the JSRRC verified through records from the Veteran's battalion (2d Howitzer Battalion) that their base camp, Xuan Loc, received enemy fire on two occasions and that the Veteran was assigned to this battalion during those two attacks mentioned in JSRRC's response.  Thus, resolving any doubt in favor of the Veteran, the Board finds that an in-service stressor has been established by probative supporting evidence.  See 38 C.F.R. § 3.304(f) .

As noted above, however, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, the Board finds that preponderance of the evidence of record is against a finding that the Veteran has, or has had at any point during the claims process, a diagnosis of PTSD under DSM-IV criteria.  As noted above, the Court has determined that the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, supra.  Even a diagnosis that is sufficiently proximate to the filing of the claim can constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  However, review of the evidence of record during and prior to the appeal period, which includes Vet Center treatment records, VA treatment records, and VA examinations, shows that although the Veteran was found to have PTSD symptoms and there was an opinion he had PTSD in remission, at no time was there a diagnosis of PTSD based on DSM-IV criteria.  

Review of the record reveals that the first medical record showing a notation of PTSD record was in August 2008 when the Veteran was seen at the Vet Center by an LPC who found that the Veteran had PTSD symptoms, and made a finding of "sub PTSD", but then referred the Veteran to VA for a PTSD assessment.  While the Veteran continued to be treated at the Vet Center, and progress notes dated through July 2009 recorded an assessment of PTSD and symptoms of PTSD, none of these records include a DSM-IV diagnosis of PTSD.  Review of VA treatment records shows that the Veteran was found to have symptoms of PTSD, mild (in November 2008), a possible history of PTSD (in September 2010), history of possible PTSD symptoms, mild, many years ago (in March 2011); however, none of these VA records show a diagnosis of PTSD based on DSM-IV criteria.  

Further, on the VA examination in 2010, the examiner opined that because the Veteran had some residual PTSD signs and symptoms, he had PTSD in remission, and his PTSD had been in remission during the past year.  The Axis I diagnosis was listed as PTSD in remission.  On the VA examination in 2011, the examiner concluded that the Veteran had no evidence of a diagnosable mental condition, and that his current complaints were different in that they pertained to anxiety about his medical condition rather than relating to combat events in Vietnam.  Thus, although the VA examiner in 2010 acknowledged the prior findings regarding PTSD, neither VA examiner diagnosed PTSD based on DSM-IV criteria.  

The Board recognizes that a "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be stablished in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's DSM-IV.  See 38 C.F.R. § 3.304(f).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the Board finds the VA PTSD examination reports of 2010 and July 2011 to be the most probative evidence as to whether the Veteran's symptoms are indicative of a diagnosis of PTSD, as these reports included a review of the record, an interview with the Veteran, psychological testing, and clinical evaluation of the Veteran, which were not included in the Vet Center treatment records. Moreover, the only report that contains an assessment of PTSD does not address the DSM-IV criteria, and the initial intake by the LPC did arguably include DSM-IV criteria, but did not result in a diagnosis of PTSD.  Therefore, the Board concludes that, notwithstanding the assessment of PTSD of record from the Vet Center, the weight of the evidence establishes that the Veteran did not in fact meet the criteria for a diagnosis of PTSD under the DSM-IV at any point during the appeal period.  The VA examiners' opinions are entitled to greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008). 

Full consideration has been given to the Veteran's own assertions that he has PTSD caused by his combat experiences in service.  He has also contended he has had PTSD symptoms since his discharge from service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While his PTSD stressor has been conceded, and the Veteran would be competent to report the circumstances of his service in an artillery unit, as well as the symptoms and complaints he experienced thereafter, as a layperson, the Veteran simply does not have the competency to render a medical opinion on diagnosis or etiology of a condition such as PTSD.  See Kahana v. Shinseki, supra. 

Based upon the foregoing and the lack of competent medical evidence of a diagnosis of PTSD based on DSM-IV criteria, the Board concludes that the Veteran is not entitled to service connection for this disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


